Citation Nr: 1647673	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome (right knee disability).

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder rotator cuff syndrome (right shoulder disability).

3.  Entitlement to an initial rating in excess of 10 percent for chronic right ankle sprain (right ankle disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008, with subsequent service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A (d) (2014); 38 C.F.R. § 3.159 (c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's service-connected right knee, right shoulder, and right ankle disabilities are currently rated under diagnostic codes that consider the Veteran's limitation of motion in determining the appropriate disability ratings.  The Court has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must consider whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion and whether any functional loss due to pain and weakness causes additional disability beyond that reflected on range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995); see also 38 C.F.R. § 4.40.  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44 (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

In the present case, the Veteran underwent a VA examination in June 2009.  The Veteran reported weakness, stiffness, intermittent swelling, instability, locking, fatigue, and lack of endurance of his right knee, with flare-ups of pain elicited by physical activity.  The Veteran also reported flare-ups of moderate to severe right shoulder pain, with moderate limitation on his activities.  Regarding his right ankle disability, the Veteran reported flare-ups of severe pain at least once a week during which time he must avoid any running, walking, or jumping.  However, the VA examiner did not offer an adequate opinion as to whether there was additional limitation of motion or functional loss as a result of increased pain the Veteran experiences during flare-ups, and, if so, what the degree of additional functional loss or limitation of motion is.  Further, the examiner did not opine as to whether there is additional limitation of motion when the joints are used repeatedly over time, despite the Veteran's complaints of increased pain after physical activity.  An examination that does not discuss whether any functional loss is attributable to pain during flare-ups, in spite of the fact that the Veteran has reported flare-ups, is inadequate to rate a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

Moreover, the June 2009 VA examination is over seven years old.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the Veteran's disabilities may have worsened since the last VA examination.  Specifically, subsequent National Guard service treatment records reflect that the Veteran requested a discharge in August 2009 because his knee, shoulder, and ankle disabilities were "now to the point of constant pain and swelling."  The record also reflects that the Veteran was subsequently discharged from the National Guard in February 2010.  Additionally, in a November 2016 written brief, the Veteran's representative specifically indicated that the Veteran's right knee disability had increased in severity.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Additionally, subsequent to the June 2009 VA examination, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination report includes only active range of motion findings and do not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Lastly, the record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  Specifically, the Veteran reported during the June 2009 examination that he received primary care at the Redding VA Outpatient Clinic (VAOPC); however, there are no VA treatment records associated with the claims, and there is no indication that the AOJ attempted to obtain any.  Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records dated from 2008 to the present.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from June 2008 to the present.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his right knee, right shoulder, and right ankle disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated studies, including x-rays and range of motion testing in degrees, should be performed.

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee, right shoulder, and right ankle disabilities.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees, BOTH shoulders, and BOTH ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups of the right knee, right shoulder, and right ankle and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

Additionally, for the RIGHT KNEE, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the right knee.  If instability of the right knee is shown, the examiner should indicate the degree of such instability in terms of whether it is slight, moderate, or severe as the case may be.

For the RIGHT SHOULDER, the examiner should determine whether the Veteran has any impairment (such as flail shoulder, false flail joint, fibrous union, dislocation, malunion, or clavicle or scapular impairment), and if so degree and/or frequency of impairment.  If there is any ankylosis of the right shoulder, specify at what degree it is ankylosed.  

For the RIGHT ANKLE, the examiner should specifically note if the Veteran has marked or moderate ankle limitation of motion; ankyloses of the ankle; ankyloses of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the right ankle.   

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's right knee, right shoulder, and right ankle disabilities have upon his ability to perform ordinary activities of daily living.  

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




